Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered. 
Claim Status
Claims 1-3, 5-26 are pending.
Claims 1-3, 5-10 and 22-26 are withdrawn, non-elected without traverse.
Claim 4 is canceled by Applicant
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel J. Bezdjian, Reg. No. 70,188 on 9/14/2021.
The application has been amended as follows: 
21. (Currently Amended) An electronic device, comprising: 

an output device; and 
a memory device operably coupled to a processor device, the memory device comprising: 
a stair step region comprising stadium structures including steps comprising horizontal ends of a stack structure comprising vertically alternating conductive structures and insulative structures; and 
conductive pad structures electrically connecting electrically conductive contact structures to the conductive structures at the steps of at least some of the stadium structures, a lowermost conductive structure defining steps of at least others of the stadium structures, none of the steps defined by the lowermost conductive structure including the conductive pad structures thereon.
22. (Withdrawn-Currently Amended) The electronic device of claim 21, 
wherein a portion of each of the conducive structures of the at least some of the stadium structures is exposed through a respective conductive pad structure.  
Claim Rejoin
 Claim 11 and claim 21 are allowable. The restriction requirement, as set forth in the Office Action mailed on 6/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn. Claims 1-3, 5-10 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Reasons for Allowance
Claims 1-3, 5-26 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a microelectronic device in their entirety (the individual limitations may be found just not in Lee in combination of US 2020/0035553 A1 to Yatsuda substantially teach some of following limitations:
Lee in combination Yatsuda discloses a stack structure (Lee’s 224 in Fig. 2) comprising alternating conductive structures (Lee’s conductive structures 226 arranged in tiers 208) and insulative structures (insulating structures similar to Lee’s insulating structures 104 as described in [0064]) arranged in tiers (Lee’s 208), each of the tiers (Lee’s each of 208) individually comprising a conductive structure (a Lee’s 226 similar to 126) and an insulative structure (a Lee’s insulating structure similar to 104); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

				Lee’s Fig.2, annotated. 
a stair step region (Lee’s region of stadium structures 218) within the stack structure (Lee’s 224) and comprising: 
Lee’s lowermost staircase structure 214) comprising steps (Lee’s 216) at edges of the tiers (Lee’s 208) of the lowermost stadium structure (Lee’s lowermost 214); and stadium structures (Lee’s other 214) comprising steps (Lee’s 216) at edges of the tiers (Lee’s 208) of the other stadium structure (Lee’s other 214); and 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Yatsuda’s Fig. 16, annotated. 
electrically conductive pad structures (Yatsuda’s protrusion portion at end of each of interconnection layers 49 in Fig. 16 described in [0086]) at end portions of the conductive structures (implemented at end portions of Lee’s 226(126)) of the stack structure (Lee’s 224 in Fig. 2) defining the other stadium structures (Lee’s other 214),…
However, Lee in combination Yatsuda does not teach the limitations of “the steps of the lowermost stadium structure not including any of the electrically conductive pad structures thereon” as recited in claim 11. Therefore, the claim 11 is allowed. 
Regarding claims 12-20 and 24-26, they are allowed due to their dependencies of claim 11.
Regarding claim 1, the claim 1 is a method of making an allowed product which includes the allowed limitation of “the steps of the lowermost stadium structure not 
Regarding claims 2-3, and 5-10, they are allowed due to their dependencies of claim 1.
Regarding claim 21, similar to claim 11, the claim 21 includes allowed limitation of “none of the steps defined by the lowermost conductive structure including the conductive pad structures thereon” as recited in claim 21. Therefore, the claim 21 is allowed. 
Regarding claims 22-23, they are allowed due to their dependencies of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898